Title: From Thomas Jefferson to the Board of Trade, 21 March 1780
From: Jefferson, Thomas
To: Board of Trade



March 21. 1780.

  The Council having explicitly guarded against admitting purchases from the Public Store by Mr. Armistead and Mr. Day but “on the current purchase advance” in their original Agreement, and these Gentlemen being secured against Depreciation by receiving their Stipend in Tobacco at a fixed rate it is thought that no alteration should be made in the Original terms.

Th: Jefferson

